DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00238-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TEXAS DEPARTMENT OF 
PROTECTIVE AND REGULATORY§
	APPEAL FROM THE 273RD
SERVICES,
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

ANGELA BALDWIN,
APPELLEE§
	SHELBY COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to withdraw its appeal and in support thereof has furnished
proof of a notice of nonsuit filed by Appellee.  All other parties to the appeal have been given notice
of the filing of this motion.  Because Appellant has met the requirements of Tex. R. App. P.
42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered August 20, 2003.
Panel consisted of Worthen, CJ., Griffith, J., and DeVasto, J.






(PUBLISH)